Citation Nr: 0921592	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  07-23 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbar spine disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left shoulder disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral foot disability.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral ankle disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from January 1956 to April 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which determined that new and material evidence 
has been submitted to reopen claims of entitlement to service 
connection for "lumbar spine degenerative disc disease with 
spondylosis (also claimed as a back condition)," bilateral 
hearing loss, "status post left rotator cuff strain (also 
claimed as left shoulder injury)," a bilateral feet 
condition, and a bilateral ankle condition.  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a decision, dated in March 2006, the RO denied claims for 
service connection for a lumbar spine disability, a left 
shoulder disability, a bilateral foot disability, a bilateral 
ankle disability, and bilateral hearing loss.  There was no 
appeal, and the RO's decision became final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002).

The Veteran filed to reopen his claims, and in March 2007, 
the RO determined that new and material evidence had not been 
presented to reopen any of the claims.  

It appears that the Veteran has not been provided with notice 
as to his attempts to reopen the previously denied claims, 
based on submission of new and material evidence.  Notice 
under 38 U.S.C.A. § 5103 applies to claims to reopen based on 
submission of new and material evidence.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Under Kent, VA must notify the 
veteran of what constitutes "material" evidence in the 
context of his particular claim to reopen.  Id.  VA should 
tell the Veteran the basis for the previous denial and what 
the evidence must show in order to reopen his claims.  

Additionally, VA must notify the Veteran of the meaning of 
"new" evidence.  Id.  On remand, the Veteran should be 
provided with notice conforming to Kent and apprised of the 
proper standard for new and material evidence for claims 
filed after August 29, 2001.  

In addition, a statement from the Social Security 
Administration (SSA), dated in September 1995, indicates that 
the Veteran is receiving disability benefits.  The SSA's 
records are not currently associated with the C-files.  On 
remand, the administrative decision by SSA, along with the 
medical evidence relied upon, must be obtained and associated 
with the claims folder.  Murinscak v. Derwinski, 2 Vet. App. 
363 (1992).  Additional records may also be available. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter 
with respect to his claims to reopen his 
previously denied claims for service 
connection for a lumbar spine disability, 
a left shoulder disability, a bilateral 
foot disability, a bilateral ankle 
disability, and bilateral hearing loss.  

This notice should include the proper 
standard for new and material evidence 
for claims filed after August 29, 2001, 
and an explanation of what the evidence 
must show to reopen this Veteran's 
claims, as outlined in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The notice must 
tell the Veteran the basis for the 
previous denials, and what the evidence 
must show in order to reopen his claims.  

2.  The Social Security Administration 
(SSA) should be contacted and requested 
to provide its decision awarding benefits 
to the Veteran, as well as all supporting 
medical documentation that was utilized 
in rendering the SSA's decision.

3.  The Board asks the Veteran to also 
reveal any worker's compensation claim he 
has ever filed.  The RO should attempt to 
obtain the records associated with these 
claims (if any). 

4.  The RO should then readjudicate the 
issues on appeal.  If any of the 
determinations remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant and his representative should 
be given an opportunity to respond to the 
SSOC.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




